Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 25, 2019

                                      No. 04-19-00539-CV

                                      Cristina PADILLA,
                                            Appellant

                                                v.

                           RED LOBSTER HOSPITALITY, LLC,
                                      Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21243
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellant filed a notice of appeal on August 9, 2019. On August 30, 2019, we issued an
order questioning our jurisdiction over this appeal. We noted the clerk’s record did not contain a
signed judgment disposing of all parties and claims. We suspended all appellate deadlines
pending our determination of jurisdiction.

        On October 23, 2019, the trial court clerk filed a supplemental clerk’s record that
contains a judgment signed by the trial court on October 2, 2019. The judgment disposes of all
parties and claims. Therefore, we conclude that we have jurisdiction over this appeal.

        Our previous order suspending appellate deadlines is lifted. The reporter’s record was
filed on October 24, 2019. The appellant’s brief is due on or before November 25, 2019.


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.

                                                     ___________________________________
                                                     Luz Estrada,
                                                     Chief Deputy Clerk